Title: From George Washington to Thomas Newton, Jr., 11 February 1787
From: Washington, George
To: Newton, Thomas Jr.

 

Mount Vernon.
February 11th 1787.

It is now two or three months since I requested, in very explicit terms, that if my flour was not then sold, that it might be disposed of for what ever it would fetch, & the money remitted to me by Doctr Stuart who was then attending the Assembly, or some other safe conveyance. As I have heard nothing from you since, it is probable the letter may have miscarried—I therefore beg that no further delay may arise in transmitting me the proceeds, as I want the money.
In the letter alluded to above, to the best of my recollection I asked if well cured Herrings commanded a ready sale at Norfolk and what pr Barrel.I am Sir, yr most obed. Servt

G. Washington

